BRANDY MUELLER
                                                 JUDGE
                                         COUNTY COURT AT LAW #6
                                              P.O. BOX 1748
                                           AUSTIN, TEXAS 78767
                                           PHONE (512)854-9677



Attention: Clerk, 3rd Court of Appeals



Re: Cause No. 03-16-00285-CR; Lindsey Egbert vs. State of Texas



To Whom it May Concern:

        I am in receipt of the Memorandum Opinion wherein this case was abated and remanded back
to me for supplemental findings. I wish to make the Court aware that I will be preparing those findings
and expect to have them turned in to the 3rd Court of Appeals no later than January 31, 2017.

        Thank you for your attention to this matter.

                                                                Sincerely,

                                                                Judge Brandy Mueller
                                                                Travis County Court at Law No. 6